DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowed over the prior art made of record. The claimed invention combines “a user classification […] based on one or more parameters associated with the user […] wherein the one or more parameters associated with the user are compared with reference parameters” and “a document classification […] based on a metainformation pertaining to a given document […] when the metainformation pertaining to the given document are similar to the reference metainformation of the given document classification” with a document recommendation function where “a relevance factor for each of the plurality of documents with respect to the user, wherein the relevance factor for the given document is determined with respect to the user classification of the user, wherein a measure of similarity is determined between the user classified under the given user classification and the given document classified under the given document classification.” Emphasis added by examiner.
The prior art of Gross et al. teaches returning results to a user query based on a user profile. Similarly, Tran teaches using document metadata to generate a document profile. This combines with Gross et al. to match user profiles with documents to provide relevant results to user queries. Neither Gross et al. nor Tran teach the building of the user profiles or document classification based on comparison to reference versions. The use of a reference profile to build a user profile is taught by prior art such as Davis et al. US PG Pub 2007/0282680 A1 (Davis et al. [0039]) while the use of a reference structure to classify a document is taught by prior art such as Manac'h WO 2011061350 A1 (General Principle section, paragraph 7). However, it would not be obvious to combine such references as while Gross et al. and Tran are focused on providing results or documents in response to a query, Davis et al. is aimed at creating relevant content, not searching for it, and Manac’h focuses on classifying documents in association with the photographic scanning process. As such it would not have been obvious to one of ordinary skill in the art at the time of filing to have combined the various aspects of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163    

/William B Partridge/Primary Examiner, Art Unit 2183